Citation Nr: 1218908	
Decision Date: 05/29/12    Archive Date: 06/07/12

DOCKET NO.  04-37 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for Meniere's disease, to include as secondary to the Veteran's service-connected residuals of a right ear cyst, status post cystectomy.

2.  Entitlement to service connection for an eye disorder (amblyopia).


REPRESENTATION

Veteran represented by:	Dennis W. Fox, Esquire


WITNESSES AT HEARING ON APPEAL

Veteran & Son



ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1959 to May 1961.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Board, in a March 2007 decision, initially denied the issue of entitlement to service connection for Meniere's disease.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In a June 2008 Order, the Court vacated the March 2007 Board decision and remanded the matter back to the Board for development consistent with the parties' Joint Motion for Remand and to Stay Proceedings (Joint Motion).  In September 2009, the case was returned to the Board, and the Board remanded the Meniere's claim for development consistent with the Joint Motion, while deciding the remainder of the claims addressed by the Court.  As such, these other claims are no longer in appellate status.

In March 2007, September 2009 and February 2011, the Board remanded the current claims for additional development.  Unfortunately, the appeal is again REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required.
	



	(CONTINUED ON NEXT PAGE)

REMAND

The Veteran is seeking entitlement to service connection for Meniere's disease and entitlement to service connection for an eye disorder.

Inasmuch as the Board sincerely regrets another remand of this matter, the development directed by the Board in its last remand was not accomplished.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In the February 2011 Remand, the claim of entitlement to service connection for Meniere's disease was remanded to afford the Veteran a new VA examination.  The examiner was asked to review the Veteran's service treatment records and opine on whether the Veteran entered into service with Meniere's disease.  If the examiner found the Veteran entered into service with Meniere's, the examiner was requested to indicate whether the disease increased in severity during service.  If the examiner did not find the Veteran entered into service with Meniere's, the examiner was to offer an opinion regarding whether the Veteran's Meniere's disease was causally or etiologically related to the symptomatology shown during service (fainting, dizziness, falling).  Additionally, the examiner was asked to offer an opinion as to whether the Veteran's Meniere's disease was caused by or aggravated by his service-connected right ear disability.

As a result of the Remand, the Veteran was afforded a VA examination in November 2011.  The examiner noted that the Veteran had a history of dizziness and vertigo, as well as an episode in 1960, in which it was noted that the Veteran fainted at 17 years old.  The examiner opined that the Veteran's vertigo was not related to his skin cyst excision.  The examiner did not opine on whether the Veteran entered into service with Meniere's disease.  Additionally, the examiner did not offer an opinion as to whether the symptomatology shown during service was causally or etiologically related to his diagnosis of Meniere's disease.  Finally, the examiner did not offer an opinion as to whether the Veteran's service-connected right ear disability aggravated his Meniere's disease.  The Board finds a remand is necessary to obtain a more thorough medical opinion.

In the February 2011 Remand, the claim of entitlement to service connection for an eye disorder was remanded to afford the Veteran a new VA examination.  The examiner was asked to opine as to whether the Veteran entered service with an eye disorder, and if so, the examiner was to indicate whether the disorder increased in severity as a result of service.  If it was determined the Veteran did not enter into service with an eye disorder, the examiner was to opine as to whether the current eye disorder was causally or etiologically related to service.  

The Veteran was afforded a VA examination in November 2011.  He was diagnosed with multiple eye disorders.  The examiner noted that the Veteran was hit in the left eye with a piece of wood and a rusty nail, at age 8.  After examination, the Veteran was diagnosed with decreased vision of the left eye, related to the corneal trauma reported at age 8.  The examiner noted that the Veteran entered into service with this ocular condition and the condition did not progress nor was it aggravated in the service.  As noted in the February 2011 Remand, the evidence must show by clear and unmistakable evidence that the pre-existing disorder was not aggravated during service.  The Board finds a remand is necessary to obtain an addendum opinion that properly states the opinion regarding the aggravation of the Veteran's decreased vision.  Additionally, the Veteran was diagnosed with psuedophakia, bilaterally, refractive error, bilateral dry eyes, left eye autologous corneal graph, and ocular pain, left eye greater than right.  The examiner opined that each of these disorders were not related to or aggravated by military service.  Although the Veteran's amblyopia was mentioned, the examiner did not reconcile the evidence that indicated the Veteran once had amblyopia, but no longer appears to suffer from this disorder.  Furthermore, the positive opinion from the April 2003 VA examiner's opinion stating the Veteran's "military service did aggravate the eye condition" and the June 2004 private physicians statement that the Veteran should have been issued sunglasses during active service, were not addressed.  A remand is necessary to obtain a more thorough medical opinion.

Finally, the Board notes that additional VA treatment records were located on Virtual VA.  These records have been printed and associated with the claims file.  Any additional VA records, subsequent to February 2012, or updated private treatment records should be obtained and associate with the claims files.

Accordingly, the case is REMANDED for the following actions:

1.   Obtain and associate with the claims file all updated VA records (from February 2012) and private treatment records.

2.  Obtain an addendum opinion to the November 2011 VA examination for Meniere's disease.  If deemed necessary, afford the Veteran a VA examination for Meniere's disease.  The examiner should review this Remand and a copy of the February 2011 Remand.  

The examiner is requested to review all pertinent records associated with the claims file, particularly service treatment records, and offer comments and an opinion as to whether the Veteran entered service with Meniere's disease.  The examiner should answer the following:

a)  Is there clear and unmistakable evidence that the Veteran's current Meniere's disease existed prior to service?

b)  If Meniere's disease clearly and unmistakably pre-existed service, did it undergo a permanent worsening in service?  If so, was that permanent worsening the result of the natural progress of the disorder?  The examiner must consider the Veteran's lay statements regarding his symptoms in service.  Whether these statements make sense from a medical point-of-view must be considered and discussed in the opinion.  

c)  If Meniere's disease did not clearly and unmistakably pre-exist service, is it at least as likely as not (probability of 50 percent or more) that the symptomatology shown during service (fainting, dizziness, falling) is causally or etiologically due to his Meniere's disease?  Again, the Veteran's lay statements in this regard must be considered.  

d)  Is it at least as likely as not (probability of 50 percent or more) that the Veteran's current Meniere's disease is aggravated by his service-connected residuals of a right ear cyst?

In rendering these opinions, the examiner should consider the Veteran's statements regarding the onset of his disorder. 

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed.

3.  Obtain an addendum opinion to the November 2011 VA eye examination.  If deemed necessary, afford the Veteran a VA examination for an eye disorder.  The examiner should review this Remand and a copy of the February 2011 Remand.  

The examiner is requested to review all pertinent record associated with the claims file, particularly service treatment records, and offer comments and an opinion as to whether the Veteran entered service with an eye disorder.  The examiner should answer the following:

a)  Please clarify whether the Veteran has a current diagnosis of amblyopia.

b)  For each eye disorder diagnosed in the November 2011 examination (decreased left eye vision due to corneal trauma, bilateral psuedophakia, refractive error, bilateral dry eyes, left eye autologous corneal graph, ocular pain left eye greater than right eye and, if appropriate, amblyopia), please opine whether there is clear and unmistakable evidence that the eye disorder existed prior to service?

c)  If the eye disorder clearly and unmistakably pre-existed service, did it undergo a permanent worsening in service?  If so, was that permanent worsening the result of the natural progress of the disorder?  The examiner must consider the Veteran's lay statements regarding his symptoms in service.  Whether these statements make sense from a medical point-of-view must be considered and discussed in the opinion.  

d)  If the eye disorder did not clearly and unmistakably pre-exist service, is it at least as likely as not (probability of 50 percent or more) that the current eye disorder is in any way causally or etiologically related to the symptomatology shown during service?
 
e)  Please reconcile your opinions with the April 2003 VA examiner's opinion stating the Veteran's "military service did aggravate the eye condition" and the June 2004 private physicians statement that the Veteran should have been issued sunglasses during active service and that the Veteran currently suffers from photophobia.

4.  The Veteran is hereby notified that it is his responsibility to report for the examinations scheduled in connection with this REMAND and to cooperate in the development of his case. 

5.  Then, readjudicate the claims.  If the claims remain denied, issue a supplemental statement of the case, and afford the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


